ASSIGNMENT OF EMPLOYMENT AGREEMENT


THIS ASSIGNMENT OF EMPLOYMENT AGREEMENT ("Assignment"),dated the 27th day of
April, 2010, is made by and between UniTek USA, LLC, a Delaware limited
liability company (“Assignor”) and Berliner Communications, Inc., a Delaware
corporation ("Assignee"), and consented to by Peter Giacalone (“Employee”).


WITNESSETH:


WHEREAS, Assignor and Employee are a party to a certain Employment Agreement,
dated July 5, 2009, as amended by Amendment No. 1 to Employment Agreement, dated
December 23, 2009 (together, the “Employment Agreement”);


WHEREAS, Assignor’s affiliates and Assignee consummated a merger transaction on
January 27, 2010, and immediately following the merger, Assignee’s Board of
Directors duly appointed Employee as the Chairman and President of Assignee;


WHEREAS, pursuant to due authorization, Assignor is executing and delivering
this instrument for the purpose of assigning to and vesting in Assignee all of
Assignor's right, title and interest in and to the Employment Agreement.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound hereby,
Assignor agrees as follows:


1.           Assignor hereby assigns, sets over and transfers unto Assignee to
have and to hold from January 27, 2010 ("Effective Date"), all of the right,
title and interest of Assignor in, to and under the Employment Agreement, and
Assignee hereby accepts the within assignment and assumes and agrees with
Assignor, to perform and comply with and to be bound by all of the terms,
covenants, agreements, obligations, provisions and conditions of the Agreement
thereunder to be performed on and after the Effective Date.
 
2.           Employee’s title shall be Chairman and President of Assignee, and
he shall report to the Board of Directors.
 
3.           Any Notice sent to Assignee pursuant to Section 11 of the
Employment Agreement shall be sent to:
 
UniTek Global Services
Gwynedd Hall, Suite 302
1777 Sentry Parkway West
Blue Bell, PA 19422
Attn:  General Counsel


4.           All other terms and conditions of the Employment Agreement remain
in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 

5.           This Assignment may be executed in two or more counterparts, each
of which shall be deemed an original and all of which shall constitute but one
and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date and year first above written.


ASSIGNOR:
ASSIGNEE:
                       
UniTek USA, LLC
Berliner Communications, Inc.
                       
By:
/s/ C. Scott Hisey
 
By:
/s/ Nicholas Day
 
Name:
C. Scott Hisey
Name:
Nicholas Day
Title:
Chief Executive Officer
Title:
General Counsel & Secretary

 


CONSENT AND ACKNOWLEDGEMENT


The undersigned hereby consents to this Assignment of Employment Agreement, and
acknowledges that his obligations thereunder are to Assignee, and not Assignor.




/s/ Peter Giacalone
 
Peter Giacalone
 

 
 
2

--------------------------------------------------------------------------------

 